DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Reference numeral 26 is disclosed as “button gusset” and “gusset panel”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 7, “one of the leg positions” is indefinite because it is unclear if applicant is referring to the previous leg portions, or if it is introducing an additional and/or different leg.  Regarding claim 8, the claim is indefinite because “at least one arm” is unclear if applicant is referring to the previous “at least one arm” from claim 1, or if is introducing an additional arm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US 2004/0045842).

    PNG
    media_image1.png
    398
    257
    media_image1.png
    Greyscale

Claim 1
Matsuda discloses a flexible pouch for holding contents, the pouch comprising a pair of leg portions each leg having a gusset for supporting the pouch on a bottom each leg having a compartment (1) for holding the contents in an upright position bridge; a bridge portion (defined by area where seal 4 is disposed) extending between the pair of leg portions; and at least one arm (defined by portion extending above seal 4) extending above the bridge portion; an opening device (8) mounted in the at least one arm for accessing the contents (see figure above).
Claim 4
Matsuda further discloses the opening device is a fitment.  Matsuda discloses the ipening device is a plug which fits and is screwed into an opening of the pouch (see [0118]).
Claim 8
Matsuda further discloses a frangible seal (4) is formed across the at least one arm (see figure above and figure 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hach (US 9,440,779) in view of Gum (US 2015/0158635).

    PNG
    media_image2.png
    534
    466
    media_image2.png
    Greyscale
 
Claim 1
Hach discloses a flexible pouch for holding contents, the pouch comprising a pair of leg portions having a compartment (defined by 1 and 3) for holding the contents in an upright position bridge; a bridge portion (defined by portion where seal 7 is disposed) extending between the pair of leg portions; and at least one arm extending above the bridge portion; an opening device (10) mounted in the at least one arm for accessing the contents (see figure above and column 5 lines 7-31).  Hach does not disclose each leg having a gusset for supporting the pouch on a bottom each leg.  However, Gum discloses a pouch formed by two separable pouches/compartments, each of the pouches including a gusset panel (6) allowing the pouches to be stood up (see figure 3 and [0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of Hach each having a gusset base panel as taught by Gum for self-free standing of the pouches.  
Claim 3
Hach further discloses the bridge has a permanent seal (7) to prevent contents from passing from one leg to the other leg of the pair of legs (see column 5 lines 9-11).
Claim 4
Hach further discloses the opening device is a fitment (see column 5 lines 13-31).
Claim 6
Hach further discloses comprising a horizontal center line (defined by imaginary line crossing about the center of the pouch) and the volume of the pouch below the center line is capable of holding 60% of the weight of the contents.  Hach discloses the pouch holding wipes and liquid within a respective compartment (see column 5 lines 4-6).  From the argument Hach does not disclose from the center of the pouch holds 60% of the weight of the contents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hach having the center of the pouch holding 60% of the weight of the contents depending on the size of the wipes and amount of liquid disposed within the compartments of the pouch.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Flint (4,952,068) in view of Gum (US 2015/0158635).
Claims 1 
Flint discloses a flexible pouch for holding contents, the pouch comprising plurality of compartments (defined by compartments for holding components A and B that surrounds seal 34); a bridge portion (defined by seams 38 and 4, including seals 48 and 52) extending between sides of the perimeter seal (16) of the pouch (see figure 1); and at least one arm (defined by material or area pointed by 24) extending above the bridge portion; an opening device (defined by tear strip including scribe cut 64) mounted in the at least one arm for accessing the contents (see figure 1 and column 6 lines 31-40).  Flint does not disclose a pair of leg portions each leg having a gusset for supporting the pouch on a bottom each leg having a compartment for holding the contents in an upright position bridge.  However, Gum discloses a pouch formed by two compartments, each of the compartments including a gusset base panel (6) allowing the pouches to be stood up (see figure 3 and [0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Flint to include a gusset base panel as taught by Gum for self-free standing of the pouch.
Claim 2
Flint further discloses a frangible seal (48 or 52) extending across the bridge so as to separate contents in one of the pair of legs from contents in the other pair of legs (see column 5 lines 2-7).
Claim 7
After Flint is modified by Gum, frangible seal (48 or 52) would be extending across one of the leg portions.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2004/0045842) as applied to claim 1 above, and further in view of Cimaglio (US 2011/0100844).
Claims 2 and 7
Matsuda discloses a frangible seal (4) extending from sides of the pouch forming two mixing chambers (see figure above and [0141]).  Matsuda in alternative embodiment of figure 23 discloses  Matsuda, embodiment of figures 13-15, does not disclose a frangible seal extending across bridge so as to separate contents in one of the pair of legs from contents in the other pair of legs.  However, Cimaglio discloses a pouch (30) comprising mixing chambers (12, 14 and 32), wherein two of the chambers are divided by frangible seal (34) extending from the bottom toward the top of the pouch (see figure 2 and [0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda including a frangible seal extending from bottom toward a top of the pouch as taught by Cimaglio to form an additional mixing chamber for holding an additional product to be mixed within the pouch.  After Matsuda is modified by Cimaglio, the frangible seal would extend across the bridge separating contents of the pair of legs from one to another.  After Matsuda is modified by Cimaglio, the frangible seal would extend from bottom toward the top of the pouch, then would be formed across one of the leg positions.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flint (4,952,068) in view of Gum (US 2015/0158635) as applied to claim 1 above, and further in view of Kuo (US 2008/0083348).
Flint discloses a the opening device is a tear strip including a scribe cut (64) as an opening device.  Flint does not explicitly disclose the opening device comprises a pair of notches.  However, Kuo discloses a pouch (10) comprising a tear strip (28) including tear notches (26) (see figure 1 and [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include with the scribe cut a pair of notches, or replace the scribe cut of Flint for the pair of notches as taught by Kuo since both types of opening structure are equivalent in the art for dispensing the contents within the pouch. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736